      Case 2:19-cv-05226-JCJ Document 13 Filed 02/05/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


META BUTTENHEIM, d/b/a           :    CIVIL ACTION
AIRMARKETING SERVICES,           :
                                 :
           Plaintiff             :    NO. 19-CV-5226
                                 :
     vs.                         :
                                 :
WILLIAM E. BOOS,                 :
                                 :
           Defendant             :



                               O R D E R

     AND NOW, this       5th      day of February, 2021, upon

consideration of the Defendant’s Petition to Strike, or

Alternatively, Open Confession of Judgment (Doc. No. 8) and

Plaintiff’s Response in opposition thereto, it is hereby ORDERED

that the Petition is DENIED for the reasons articulated in the

preceding Memorandum Opinion.


                                          BY THE COURT:


                                            s/ J. Curtis Joyner

                                          _________________________
                                          J. CURTIS JOYNER,     J.




                                     22
